Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146951                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  DARREN FINDLING, Successor Personal                                                                                Justices
  Representative of the Estate of FRANK E.
  EARLY, Deceased,
               Plaintiff-Appellant,
  v                                                                SC: 146951
                                                                   COA: 307442
                                                                   Oakland CC: 2008-096920-NH
  JEFFREY PARKER, M.D.,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 26, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 30, 2013
           d0722
                                                                              Clerk